11/14/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                              September 25, 2018 Session

            STATE OF TENNESSEE v. MARTEZ DANTE SMITH

                  Appeal from the Criminal Court for Knox County
                   No. 109738, 109776      G. Scott Green, Judge
                      ___________________________________

                           No. E2017-02045-CCA-R3-CD
                       ___________________________________

Martez Dante Smith, Defendant, pled guilty to two counts of robbery in case 109738 and
to one count each of aggravated robbery, robbery, and possession of a weapon after being
convicted of a felony drug offense in case 109776. Following a sentencing hearing, the
trial court sentenced Defendant as a Range II multiple offender to consecutive terms of
eight years in case 109738 and fourteen years in case 109776. On appeal, Defendant
claims that the trial court erred in finding that he had no hesitation in committing a crime
when the risk to human life was high, erred in finding him to be a dangerous offender,
and erred by ordering the sentences to be served consecutively. We affirm the judgments
of the trial court.


 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

ROBERT L. HOLLOWAY, JR., J., delivered the opinion of the court, in which JAMES
CURWOOD WITT, JR., and ROBERT W. WEDEMEYER, JJ., joined.

Mark E. Stephens, District Public Defender, and Jonathan Harwell, Assistant Public
Defender, Knoxville, Tennessee, for the appellant, Martez Dante Smith.

Herbert H. Slatery III, Attorney General and Reporter; Katherine C. Redding, Assistant
Attorney General; Charme Allen, District Attorney General; and Phil Morton, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                        OPINION

                                Procedural Background

      The State filed a notice seeking to have Defendant sentenced as a multiple
offender based on prior convictions, and on July 19, 2017, Defendant entered an open
guilty plea in case 109776 to one count each of Class B felony aggravated robbery, Class
C felony robbery, and Class D felony possession of a handgun after being convicted of a
felony drug offense. On August 31, 2017, Defendant entered an open guilty plea in case
109738 to two counts of Class C felony robbery based on alternative theories. The trial
court ordered that a presentence report be prepared and set a sentencing hearing for
September 28, 2017.

        The State filed a Sentencing Memorandum asking the trial court to find that
enhancement factors (1) “[t]he defendant has a previous history of criminal convictions
or criminal behavior, in addition to those necessary to establish the appropriate range,”
(8) “[t]he defendant, before trial or sentencing, failed to comply with the conditions of a
sentence involving release into the community,” (10) “[t]he defendant had no hesitation
about committing a crime when the risk to human life was high,” and (16) “[t]he
defendant was adjudicated to have committed a delinquent act or acts as a juvenile that
would constitute a felony if committed by an adult[]” applied in determining the length of
Defendant’s sentence. See Tenn. Code Ann. § 40-35-114 (1), (8), (10), and (16). The
State asked the trial court to impose consecutive sentencing based on two of the criteria
listed in Tennessee Code Annotated section 40-35-115(b): (2) “[t]he defendant is an
offender whose record of criminal activity is extensive” and (4) “[t]he defendant is a
dangerous offender whose behavior indicates little or no regard for human life and no
hesitation about committing a crime in which the risk to human life is high.” Tenn. Code
Ann. § 40-35-115(b)(2) and (4).

      The Defendant filed a Sentencing Memorandum asking the trial court to impose
concurrent minimum sentences.


                        September 28, 2017 Sentencing Hearing

      An Investigation Report was filed on September 21, 2017, one week before the
sentencing hearing.

        At the outset of the hearing, the State introduced a judgment of conviction in case
98457 showing that Defendant was convicted of Class C felony “attempt to possess with
intent to sell less than one half gram of a schedule II controlled substance, to wit cocaine,
in a drug free school zone” on December 1, 2011, and two juvenile court orders in case
87059 showing that Defendant was adjudicated delinquent for carjacking and felony
possession of a weapon on March 11, 2009. Defendant introduced two letters confirming
that he was employed.



                                            -2-
                               Victim Impact Statements

       A written victim impact statement of the robbery victim in case 109738 was filed
as an addendum on September 25, 2017. According to the statement, the victim was
approached by Defendant while walking downtown. Defendant demanded her phone,
and when she screamed for help, Defendant punched the victim twice in the face and she
fell. Defendant grabbed her purse and ran, dragging her across the sidewalk. She “had a
black swollen eye, a fractured nose, and [] received glue on [her] eyebrow to hold it
together.” She was treated at the emergency room, and a CT scan was performed. She
was diagnosed with PTSD and depression and underwent therapy for six months. She
“was terrified to walk alone in public.” At the hearing, the victim also gave an unsworn
oral impact statement that was consistent with her written impact statement.

       Although the victim in case 109776 did not provide a written impact statement,
she was allowed to present an unsworn oral statement at the hearing. She stated that
Defendant followed her home and hid until she pulled into her garage and got out of her
car. Defendant pointed a pistol at her head. She stated she was a single mother raising
five children and that four of her children were in the living room “probably five feet
away” from where she was robbed. She said that, since the assault, she had experienced
one of the toughest years of her life and that she was haunted daily by the incident. She
said she felt “beaten,” “caged,” “degraded,” and “crushed” after the robbery and that the
incident was mentally devastating to her.

      No sworn testimony was presented.

        According to the Investigation Report, Defendant pled guilty to casual exchange in
Knox County General Sessions case A369699 with an October 1, 2010 offense date, and
was placed on judicial diversion for eleven months and twenty-nine days. Defendant was
convicted of the above-mentioned Class C felony drug offense in case 98457 and
sentenced to four years’ incarceration in the Tennessee Department of Correction
(TDOC). As a result of this conviction, Defendant’s diversion was revoked, and a
judgment of conviction for casual exchange was entered on December 2, 2011. Between
October 8, 2012, and September 16, 2015, Defendant received four TDOC disciplinary
infractions. TDOC records indicated that Defendant was “a confirmed member of the
107 Hoover Crips.” Defendant claimed that he “left the Crips gang on July 29, 2016.
Defendant told the officer preparing the report that he began using marijuana when he
was twelve years of age,” that he “smoked [four] blunts a day” until March 2017, and that
he took four ecstasy pills a day from the age of fifteen until the age of nineteen.

      A “Strong-R: Pre-Sentence Report” was included with the Investigation Report.
The Strong-R Report stated that Defendant began using alcohol or drugs between the
                                          -3-
ages of fourteen to seventeen and has had a “drug use problem within the last six
months.” The Strong-R Report stated that Defendant had “no history of mental health
outpatient counseling.”

       The State averred that Defendant’s previous delinquency adjudication for
carjacking and the felony possession of cocaine conviction were sufficient to make
Defendant a Range II multiple offender.

             Argument Concerning Enhancement and Mitigating Factors

       The State argued that Defendant had “a previous history of criminal convictions . .
. in addition to those necessary to establish the appropriate range” based on a conviction
for casual exchange in 2011, and that Defendant had a “previous history of criminal
behavior” because he admitted that, over a fourteen-year time span, he regularly
possessed and used marijuana and that he used ecstasy four times a day for four years.
See Tenn. Code Ann. § 40-35-114(1). Defendant conceded that he had a previous casual
exchange conviction in addition to the two offenses used to establish his range, but he
argued that a defendant should not be punished for being honest in providing information
about prior drug problems to the probation officer preparing the investigation report.

       The State claimed Defendant’s judicial diversion was revoked, and therefore,
“before trial or sentencing, [Defendant] failed to comply with the conditions of a sentence
involving release into the community.” See Tenn. Code Ann. § 40-35-114(8). Defendant
agreed that his judicial diversion had been revoked before this case arose.

       The State claimed Defendant “committed two separate violent crimes on two
separate dates, both in broad daylight, and involving two unrelated victims” and that he
“was armed with a handgun in one instance and violently beat his victim in the other.”
The State asserted that this conduct showed that Defendant “had no hesitation about
committing a crime when the risk to human life was high.” See Tenn. Code Ann. § 40-
35-114 (10). Defendant argued that he could not have known that the children were in
the house or the location of the children in the house, and therefore, the aggravated
robbery did not create a high risk to life to someone other than the victim.

       The State claimed Defendant “was adjudicated to have committed a delinquent act
or acts as a juvenile that would constitute” felony possession of a weapon “if committed
by an adult[.]” See Tenn. Code Ann. § 40-35-114(16). Defendant claimed the carjacking
and possession of a weapon offenses occurred on the same day and should not be
considered two separate offenses, and therefore, the two offenses were “part and parcel of
the action that gave rise to the range two calculation.”

                                           -4-
       Defendant filed no mitigating factors but argued that the trial court should
consider the fact that Defendant pled guilty without an agreement from the State as a
mitigating factor pursuant to Tennessee Code Annotated section 40-35-113(13).

                            Consecutive Sentencing Factors

       In support of the imposition of consecutive sentences, the State argued that
Defendant “[wa]s an offender whose record of criminal activity [wa]s extensive.” See
Tenn. Code Ann. § 40-35-115(b)(2). The State claimed that Defendant had an extensive
record of criminal activity involving the commission of violent crimes against innocent
victims, possessing firearms on multiple occasions, and possessing cocaine. Defendant
argued that his juvenile offenses occurred on the same day and should not be considered
two separate offenses for consecutive sentencing purposes.

       Next, the State argued that Defendant [wa]s a dangerous offender whose behavior
indicate[d] little or no regard for human life, and [had] no hesitation about committing a
crime in which the risk to human life [wa]s high[.]” See Tenn. Code Ann. § 40-35-
115(d)(4). The State argued that Defendant violently struck one victim in the face
causing serious physical and mental injury and assaulted the other victim with a firearm
while her minor children were approximately five feet away. The State argued that
“Defendant acknowledge[d] in the pre[-]sentence report that he was a Crips gang member
at the time these offenses were committed.” Defendant claimed that he could not have
been aware of the location of the victim’s children and that the State had not established
that he was a dangerous offender under section 40-35-115(d)(4).

             Trial Court’s Oral Ruling Concerning Enhancement Factors

       The trial court found that it was undisputed that enhancement factors (1) and (8)
applied to both cases. As to the robbery convictions, the court sua sponte found
enhancement factors (5) and (6) applicable, stating:

      I believe that the elements of robbery do not subsume enhancement factor
      five or enhancement factor six. You treated her with exceptional cruelty.
      You not only stole her belongings, but you inflicted, in this [c]ourt’s mind,
      what would constitute arguably serious bodily injury. Injuries that she’s
      going to carry with her for the rest of her life by how you struck her in the
      commission of this robbery. So the [c]ourt finds as to the robbery
      conviction enhancement factors five and six are applicable.

      The trial court found that enhancement factor (10) applied to the aggravated
robbery conviction because Defendant “had no hesitation about committing a crime when
                                          -5-
the risk to human life was high.” See Tenn. Code Ann. § 40-35-114(10). The court
noted that “consequences many times which are not immediately intended can flow from
that conduct. For instance, one of those kids coming out and startling you and the gun
goes off and somebody gets killed[,]” or “you strike [the victim of the robbery] the wrong
way, she falls and hits her head, that’s felony murder if she dies[,]” or “[t]hat gun goes
off because you’re distracted when you’re robbing [the victim of the aggravated robbery],
that’s felony murder.”

      The court noted that it would give Defendant credit for pleading guilty and taking
responsibility for his actions.

       Summarizing its findings concerning enhancement factors, the court stated:

               So enhancement factors [(1), (5), (6), and (8)] are applicable in this
       [c]ourt’s judgment as to the robbery conviction. Enhancement factors
       [(1),(8) and (10)] are applicable to the aggravated robbery. General, I’m
       not going to find the juvenile adjudication, I think that’s part and parcel and
       can be argued that that’s part of his criminal history and criminal behavior.
       But I am going to consider, [Defendant], when I impose judgment in your
       case the fact that even though one of these convictions adds to and makes a
       part of one of the elements to make you a range two offender, the [c]ourt
       has to consider your prior conduct when you were a juvenile and
       carjacking. You’re using a deadly weapon at that point in time to carjack
       another person. You’re convicted. You’re released back in the community
       after having been adjudicated as a juvenile, and you’re doing the very same
       thing several years later as an adult. I have to consider that when I impose
       sentence.

                                        Allocution

      Following argument of counsel concerning consecutive sentencing, Defendant
provided an allocution apologizing to the victims.

                               Pronouncement of Sentence

       At the conclusion of the sentencing hearing, the trial court noted that “[y]ou’ve got
two families who have been significantly harmed by [Defendant’s] actions [and they] will
carry the scars, physical and emotional, from those actions from this point forward.” The
court stated that it placed the greatest significance on enhancement factor (1),
“[Defendant’s] prior criminal history and criminal behavior.”

                                            -6-
       Based on its previous oral findings, the trial court sentenced Defendant in case
109738 to eight years as a Range II multiple offender for each count of robbery and
merged count 2 into count 1. The court sentenced Defendant in case 109776 as a Range
II multiple offender to fourteen years for aggravated robbery, eight years for robbery, and
eight years for possession of a weapon after being convicted of a felony drug offense.
The court merged the robbery count into the aggravated robbery count and ordered the
weapons offense to be served concurrently with the aggravated robbery and robbery
counts.

      In ordering the sentences to be served consecutively, the court stated:

      [Defendant], you are a dangerous offender. There is no other way to
      describe you if I look at this record in its entirety. You have a conviction
      and adjudication as a juvenile for a carjacking offense, which involved the
      forceful and violent taking of an automobile from another human being
      involving a deadly weapon. After suffering that adjudication, you
      thereafter continued to violate the law culminating in not one but two
      violent offenses before this [c]ourt. The [c]ourt finds that you are a
      dangerous offender. The [c]ourt further finds that the sentence to be
      imposed is the least drastic measure that this [c]ourt can impose in order to
      protect society from further criminal conduct on your behalf.

      Thus, Defendant received a total effective sentence of twenty-two years.
Defendant now timely appeals his sentences.

                                        Analysis

      On appeal, Defendant claims that the trial court erred in:

      (1)        finding that Defendant had no hesitation in committing a crime which
                 had a high risk to human life based on the allegation that there were
                 children close to the victim of the aggravated robbery;

      (2)        finding that Defendant was a dangerous offender based on facts other
                 than the facts of his current offense; and

      (3)        failing to make the requisite Wilkerson findings before concluding that
                 Defendant was a dangerous offender and imposing consecutive
                 sentencing.



                                           -7-
                                   Standard of Review

       When the record clearly establishes that the trial court imposed a sentence within
the appropriate range after “a proper application of the purposes and principles of our
Sentencing Act,” this court reviews the trial court’s sentencing decision under an abuse of
discretion standard with a presumption of reasonableness. State v. Bise, 380 S.W.3d 682,
707 (Tenn. 2012). “[A]n appellate court should find an abuse of discretion when it
appears that a trial court applied an incorrect legal standard, or reached a decision which
is against logic or reasoning that caused an injustice to the party complaining.” State v.
Shuck, 953 S.W.2d 662, 669 (Tenn. 1997) (citing Ballard v. Herzke, 924 S.W.2d 652,
661 (Tenn. 1996)). The party challenging the sentence on appeal bears the burden of
establishing that the sentence was improper. Tenn. Code Ann. § 40-35-401 (2017),
Sentencing Comm’n Cmts. To facilitate meaningful appellate review of a felony
sentence, the trial court must state on the record the factors it considered and the reasons
for imposing the sentence chosen. Tenn. Code Ann. § 40-35-210(e) (2017); Bise, 380
S.W.3d at 706.

       In determining the proper sentence, the trial court must consider:

              (1) The evidence, if any, received at the trial and the sentencing
       hearing;

              (2) The presentence report;

              (3) The principles of sentencing and arguments as to sentencing
       alternatives;

              (4) The nature and characteristics of the criminal conduct involved;

             (5) Evidence and information offered by the parties on the mitigating
       and enhancement factors set out in [Tennessee Code Annotated sections]
       40-35-113 and [-]114;

              (6) Any statistical information provided by the administrative office
       of the courts as to sentencing practices for similar offenses in Tennessee;
       [and]

              (7) Any statement the defendant made on the defendant’s own behalf
       about sentencing[.]

                                            -8-
Tenn. Code Ann. § 40-35-210(b)(1)-(7) (2017); see State v. Taylor, 63 S.W.3d 400, 411
(Tenn. Crim. App. 2001).

                                   Length of Sentence

      In determining a specific sentence within a range of punishment, the trial court
should consider, but is not bound by, the following advisory guidelines:

              (1) The minimum sentence within the range of punishment is the
       sentence that should be imposed, because the general assembly set the
       minimum length of sentence for each felony class to reflect the relative
       seriousness of each criminal offense in the felony classifications; and

              (2) The sentence length within the range should be adjusted, as
       appropriate, by the presence or absence of mitigating and enhancement
       factors set out in §§ 40-35-113 and 40-35-114.

Tenn. Code Ann. § 40-35-210(c) (2017).

        Although the trial court should also consider enhancement and mitigating factors,
such factors are advisory only. See Tenn. Code Ann. § 40-35-114 (2017); see also Bise,
380 S.W.3d at 698 n.33, 704; State v. Carter, 254 S.W.3d 335, 346 (Tenn. 2008). We
note that “a trial court’s weighing of various mitigating and enhancement factors [is] left
to the trial court’s sound discretion.” Carter, 254 S.W.3d at 345. In other words, “the
trial court is free to select any sentence within the applicable range so long as the length
of the sentence is ‘consistent with the purposes and principles of [the Sentencing Act].’”
Id. at 343. A trial court’s “misapplication of an enhancement or mitigating factor does
not invalidate the sentence imposed unless the trial court wholly departed from the 1989
Act, as amended in 2005.” Bise, 380 S.W.3d at 706. “[Appellate courts are] bound by a
trial court’s decision as to the length of the sentence imposed so long as it is imposed in a
manner consistent with the purposes and principles set out in [Tennessee Code Annotated
sections 40-35]-102 and -103[.]” Carter, 254 S.W.3d at 346.

                            Tenn. Code Ann. § 40-35-114(10).

       Defendant argues that the trial court misapplied enhancement factor (10) to the
aggravated robbery conviction because (1) there was no way for him to know the victim’s
children were inside her home, and (2) “there is no competent evidence in the record to
support the allegation that the children were five feet away.”



                                            -9-
       Defendant was convicted of aggravated robbery “[a]ccomplished with a deadly
weapon[.]” Tenn. Code. Ann. § 39-13-402(a)(1) (2017). Aggravated robbery
accomplished with a deadly weapon includes a high risk to the life of victim being
robbed as an element of the offense. See State v. Roger Cordell Stewart, No. 01-C-
019012-CR-00342, 1991 WL 165821, at *3 (Tenn. Crim. App. Aug. 30, 1991); see also
State v. Hicks, 868 S.W.2d 729, 732 (Tenn. Crim. App. 1993) and Manning v. State, 883
S.W.2d 635, 640 (Tenn. Crim. App. 1994). Therefore, enhancement factor (10) is only
applicable to aggravated robbery accomplished with a deadly weapon where there is
proof that the defendant’s conduct “created a high risk to the life of someone other than
the victim.” State v. Trent, 533 S.W.3d 282, 294 (Tenn. 2017); see also Hicks, 868
S.W.2d at 732.

       Here, we agree with Defendant that there was “no competent evidence” that there
was a high risk to the life of someone other than the victim, and thus, the trial court
misapplied enhancement factor (10). The only “evidence” concerning the physical
location of someone other than the victim came from the unsworn, oral statement of the
victim in case 109776 who stated at the sentencing hearing that four of her children were
in the living room “probably five feet away” from where she was robbed. That victim
did not provide a written victim impact statement and Defendant was not provided an
opportunity to cross-examine the victim under oath. This court has previously concluded
that

      consideration of written victim impact statements pursuant to Tennessee
      Code Annotated[] section 40-38-205 does not violate the Confrontation
      Clause of the United States Constitution. Such evidence, however, must be
      reliable and the defendant must have a fair opportunity to rebut the
      statement.

State v. Moss, 13 S.W.3d 374, 385 (Tenn. Crim. App. 1999) (citing Tenn. Code Ann. §
40-35-209(b)). Allowing a victim, who has not provided a written victim impact
statement, to make an unsworn oral statement at a sentencing hearing does not provide a
defendant “a fair opportunity to rebut the statement” and therefore violated the
Confrontation Clause. See id.

       As previously stated, a trial court’s “misapplication of an enhancement or
mitigating factor does not invalidate the sentence imposed unless the trial court wholly
departed from the 1989 Act, as amended in 2005,” which the trial court did not do in this
case. Bise, 380 S.W.3d at 706. The trial court considered the evidence from the
sentencing hearing, the presentence report, the allocution by Defendant, the nature and
characteristics of Defendant’s conduct, and the harm caused to the victims by
Defendant’s conduct. The trial court found that the sentence imposed was the “least
                                         - 10 -
drastic measure that this [c]ourt can impose in order to protect society from further
criminal conduct” by Defendant and that Defendant “need[ed] to be some place where
[he] can’t hurt anybody until [he was] much older and [he had his] life figured out.” The
trial court considered and weighed mitigating and enhancement factors, including
enhancement factors (1) and (8), which Defendant agreed were established by the proof.
The record clearly establishes that the trial court imposed a sentence within the
appropriate range after “a proper application of the purposes and principles of our
Sentencing Act.” Id. at 707. The trial court did not abuse its discretion in sentencing
Defendant within the appropriate range for a multiple offender convicted of Class B
felony aggravated robbery and Class C felony robbery. See Tenn. Code Ann. § 40-35-
112(b)(2), (3) (2017).

                           Consecutive Sentencing Standard

       In State v. Pollard, the supreme court expanded its holding in Bise to trial courts’
decisions regarding consecutive sentencing. State v. Pollard, 432 S.W.3d 851, 859
(Tenn. 2013). A trial court may “impose consecutive sentences if it has provided reasons
on the record establishing at least one of the seven grounds” listed in Tennessee Code
Annotated section 40-35-115(b). Id. at 861. “So long as a trial court properly articulates
reasons for ordering consecutive sentences, thereby providing a basis for meaningful
appellate review, the sentences will be presumed reasonable and, absent an abuse of
discretion, upheld on appeal.” Id. at 862 (citing Tenn. R. Crim. P. 32(c)(1)).

                           Dangerous Offender Classification

       The trial court based its decision to impose consecutive sentences solely on the
fourth ground: “The defendant is a dangerous offender whose behavior indicates little or
no regard for human life and no hesitation about committing a crime in which the risk to
human life is high[.]” Tenn. Code Ann. § 40-35-115(b)(4) (2017).

       Defendant claims that the trial court “erred in finding Defendant was a dangerous
offender based on information other than the facts of his current offenses.” We disagree.
The plain language of section 40-35-115(b)(4) does not limit a defendant’s “behavior”
only to the current offenses. Additionally, prior criminal convictions are important to
determine if society needs protection from further criminal conduct. This court has
previously determined that prior criminal convictions can be used to determine whether a
defendant is a dangerous offender. See State v. Oller, 851 S.W.2d 841, 845 (Tenn. Crim.
App. 1992).

      Next, Defendant claims the trial court erred in failing to make the necessary
Wilkerson findings before concluding Defendant was a dangerous offender. See State v.
                                          - 11 -
Wilkerson, 905 S.W.2d 933, 939 (Tenn. 1995). “Because the dangerous offender
classification is the most subjective [of the seven listed grounds in Section 40-35-115(b)],
the record must also establish that the aggregate sentence reasonably relates to the
severity of the offenses and that the total sentence is necessary for the protection of the
public from further crimes by the defendant.” Pollard, 432 S.W.3d at 863. These two
additional requirements are referred to as the Wilkerson factors and apply only to the
dangerous defendant ground codified at section 40-35-115(b)(4). See Wilkerson, 905
S.W.2d at 939 (Tenn. 1995), see also Arroyo v. State, 434 S.W.3d 555, 557 (Tenn. 2014).

      During counsel’s argument concerning whether Defendant was a dangerous
offender, the trial court stated:

               I’m much more concerned with the fact that his track record now is
       that as a juvenile he brandished a weapon and carjacked a vehicle, and as an
       adult within a span of a week, in this [c]ourt’s mind, violently attacked
       another human being and stole property and a week later held a gun to
       another person’s head just a few feet away from her kids. That’s what I’m
       much more concerned about. Tell me why that shouldn’t be considered --
       that person should not be considered a dangerous offender under the law.

        In imposing consecutive sentencing at the conclusion of the sentencing hearing,
the trial court stated:

              [Defendant], you are a dangerous offender. There is no other way to
       describe you if I look at this record in its entirety. You have a conviction
       and adjudication as a juvenile for a carjacking offense, which involved the
       forceful and violent taking of an automobile from another human being
       involving a deadly weapon. After suffering that adjudication, you
       thereafter continued to violate the law culminating in not one but two
       violent offenses before this [c]ourt. The [c]ourt finds that you are a
       dangerous offender. The [c]ourt further finds that the sentence to be
       imposed is the least drastic measure that this [c]ourt can impose in order to
       protect society from further criminal conduct on your behalf.

       “The decision to impose consecutive sentences[,] when crimes inherently
dangerous are involved[,] should be based upon the presence of aggravating
circumstances and not merely on the fact that two or more dangerous crimes were
committed.” Gray v. State, 538 S.W.2d 391, 393 (Tenn.1976). The trial court identified
the aggravating circumstance and specifically addressed the two Wilkerson factors: the
severity of the offenses committed and the necessity of an extended sentence to protect

                                           - 12 -
the public. The fact that the trial court told Defendant that he was a dangerous offender
immediately before making the Wilkerson findings does not amount to error.

       We determine that there was ample support for the trial court’s finding that
Defendant was a dangerous offender. For this reason, we conclude that the trial court
properly imposed consecutive sentences.

                                       Conclusion

       The trial court did not abuse its discretion in sentencing Defendant, and therefore,
the judgments of the trial court are affirmed.


                                                __________________________________
                                                ROBERT L. HOLLOWAY, JR., JUDGE




                                          - 13 -